UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-5968 John Hancock Municipal Series Trust (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone, Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: May 31 Date of reporting period: August 31, 2012 ITEM 1. SCHEDULE OF INVESTMENTS Tax-Free Bond Fund As of 8-31-12 (Unaudited) Maturity Par value Rate (%) date Value Municipal Bonds 97.5% (Cost $431,917,432) Alabama 0.4% Birmingham Special Care Facilities Financing Authority Children's Hospital 6.125 06/01/34 $2,000,000 $2,284,660 Arizona 0.5% Arizona Health Facilities Authority Phoenix Memorial Hospital (H) 8.200 06/01/21 2,150,000 22 Maricopa County Pollution Control Corp., El Paso Electric Company Project, Series B 7.250 04/01/40 1,000,000 1,201,170 Phoenix Civic Improvement Corp. Civic Plaza, Series B (Zero Coupon steps up to 5.500% on 7-1-13) (D)(Z) Zero 07/01/28 1,000,000 1,198,130 California 17.1% California Statewide Communities Development Authority Kaiser Permanente, Series A 5.000 04/01/42 3,000,000 3,269,190 Foothill Eastern Transportation Corridor Agency Highway Revenue Tolls (Z) Zero 01/15/25 5,000,000 2,400,650 Foothill Eastern Transportation Corridor Agency Highway Revenue Tolls, Escrowed to Maturity, Series A (Z) Zero 01/01/19 30,000,000 27,188,100 Golden State Tobacco Securitization Corp., Series A-1 4.500 06/01/27 2,500,000 2,154,425 M-S-R Energy Authority Natural Gas Revenue, Series B 7.000 11/01/34 2,500,000 3,323,950 Madera County Certificates of Participation Valley Children's Hospital (D) 6.500 03/15/15 8,405,000 8,948,043 San Bernardino County Medical Center Financial Project, Series B (D) 5.500 08/01/17 6,160,000 6,496,274 San Bernardino County Medical Center Financing Project 5.500 08/01/22 2,500,000 2,871,975 San Diego Redevelopment Agency City Heights, Series A 5.750 09/01/23 25,000 25,022 San Joaquin Hills Transportation Corridor Agency Highway Revenue Tolls, Escrowed to Maturity (Z) Zero 01/01/14 5,000,000 4,975,400 San Joaquin Hills Transportation Corridor Agency Highway Revenue Tolls, Escrowed to Maturity (Z) Zero 01/01/17 4,900,000 4,717,083 San Joaquin Hills Transportation Corridor Agency Highway Revenue Tolls, Escrowed to Maturity (Z) Zero 01/01/20 2,000,000 1,755,000 San Joaquin Hills Transportation Corridor Agency Highway Revenue Tolls, Series A 5.650 01/15/17 10,000,000 10,000,400 Santa Ana Financing Authority Police Administration & Holdings Facility, Series A (D) 6.250 07/01/19 2,000,000 2,339,540 State of California 5.250 04/01/35 5,500,000 6,268,130 Colorado 3.5% Colorado Springs Utilities Revenue Series A 5.000 11/15/33 2,000,000 2,345,940 Colorado Springs Utilities Revenue Series C 5.250 11/15/42 2,825,000 3,165,356 Denver, Colorado City & County Airport Revenue Series A 5.250 11/15/36 5,250,000 5,897,903 Public Authority for Colorado Energy Natural Gas Revenue 6.250 11/15/28 3,500,000 4,191,740 1 Tax-Free Bond Fund As of 8-31-12 (Unaudited) Maturity Par value Rate (%) date Value Colorado (continued) Regional Transportation District Denver Transit Partners 6.000 01/15/41 $2,000,000 $2,311,580 Connecticut 0.7% Connecticut State Health & Educational Facility Authority Yale University, Series Z3 5.050 07/01/42 3,000,000 3,453,090 District of Columbia 2.7% District of Columbia Tobacco Settlement Financing Corp. 6.500 05/15/33 5,000,000 5,662,500 Metropolitan Washington DC Airports Authority Highway Revenue Tolls, Series B (D) (Z) Zero 10/01/33 6,565,000 2,289,675 Metropolitan Washington DC Airports Authority Highway Revenue Tolls, Series B (D) (Z) Zero 10/01/35 6,470,000 2,014,564 Metropolitan Washington DC Airports Authority Highway Revenue Tolls, Series B (D) (Z) Zero 10/01/36 7,250,000 2,126,135 Metropolitan Washington DC Airports Authority Highway Revenue Tolls, Series C (Zero Coupon steps up to 6.500% on 10-1-16) (D) (Z) Zero 10/01/41 1,750,000 1,676,640 Florida 4.4% Bonnet Creek Resort Community Development District 7.250 05/01/18 1,000,000 1,003,980 Bonnet Creek Resort Community Development District 7.375 05/01/34 1,500,000 1,504,740 Capital Trust Agency Seminole Tribe Convention Prerefunded to 10-1-12, Series A (S) 8.950 10/01/33 3,000,000 3,081,660 Crossings at Fleming Island Community Development District Recreation Facilities Improvements, Series C 7.100 05/01/30 1,000,000 985,050 Hernando County, Criminal Justice (D) 7.650 07/01/16 500,000 604,075 JEA Electric System Revenue Series Three - D-2 5.000 10/01/38 7,000,000 7,887,460 Orange County School Board School Improvements, Series A( D)(Z) Zero 08/01/13 5,000,000 4,970,550 Orlando Utilities Commission Electric, Power & Light Revenues, Escrowed to Maturity, Series D 6.750 10/01/17 1,945,000 2,250,618 Georgia 2.1% Atlanta Tax Allocation Eastside Project, Series B 5.600 01/01/30 1,000,000 1,077,360 Georgia Municipal Electric Authority Electric, Power & Light Revenues, Escrowed to Maturity, Series Y (D) 6.500 01/01/17 145,000 161,885 Georgia Municipal Electric Authority Electric, Power & Light Revenues, Escrowed to Maturity, Series Z (D) 5.500 01/01/20 150,000 168,824 Georgia Municipal Electric Authority Electric, Power & Light Revenues, Prerefunded to 1-1-14, Series 2005 (D) 6.500 01/01/17 60,000 65,014 Georgia Municipal Electric Authority Electric, Power & Light Revenues, Series BB 5.700 01/01/19 885,000 1,021,352 Georgia Municipal Electric Authority Electric, Power & Light Revenues, Series C (D) 5.700 01/01/19 4,645,000 5,433,489 Georgia Municipal Electric Authority Electric, Power & Light Revenues, Series EE (D) 7.250 01/01/24 2,000,000 2,876,000 2 Tax-Free Bond Fund As of 8-31-12 (Unaudited) Maturity Par value Rate (%) date Value Illinois 4.0% Chicago Board of Education, Series A (D) 5.500 12/01/30 $3,650,000 $4,616,849 Chicago Tax Increment Revenue Pilsen Redevelopment, Series B 6.750 06/01/22 3,000,000 3,132,690 City of Chicago IL, Series A 5.750 01/01/39 3,200,000 3,766,976 Illinois Development Finance Authority Edison Project (D) 5.850 01/15/14 3,000,000 3,172,950 Illinois Finance Authority Rush University Medical Center, Series A 7.250 11/01/38 1,500,000 1,895,460 Lake County Community Consolidated School District No: 24 (D)(Z) Zero 01/01/22 2,440,000 1,690,627 Round Lake Lakewood Grove Special Service Area No: 1 Prerefunded to 3-1-13 6.700 03/01/33 956,000 1,002,854 Will County Community Unit School District No: 365 (D)(Z) Zero 11/01/21 1,130,000 924,306 Indiana 0.7% Indiana Finance Authority Duke Energy, Series B 6.000 08/01/39 3,000,000 3,495,150 Kentucky 1.3% Kentucky Economic Development Finance Authority Louisville Arena, Series A-1 (D) 6.000 12/01/33 1,000,000 1,114,790 Kentucky Economic Development Finance Authority Norton Healthcare, Prerefunded to 10-1-13, Series C (D) 6.100 10/01/21 1,770,000 1,898,183 Kentucky Economic Development Finance Authority Norton Healthcare, Series C (D) 6.100 10/01/21 3,230,000 3,370,376 Louisiana 1.3% Louisiana Local Government Environmental Facilities Westlake Chemical Corp. Projects 6.750 11/01/32 2,500,000 2,812,900 Louisiana Local Government Environmental Facilities Westlake Chemical Corp. Projects., Series A-1 6.500 11/01/35 1,500,000 1,743,075 Parish of St. Charles LA (P) 4.000 12/01/40 2,000,000 2,146,040 Massachusetts 8.7% Commonwealth of Massachusetts Series C (D) 5.500 12/01/24 8,000,000 10,760,800 Massachusetts Bay Transportation Authority Sales Tax Revenue, Series A-2 (Z) Zero 07/01/26 8,595,000 4,906,026 Massachusetts Development Finance Agency Harvard University Series B 5.000 10/15/40 2,775,000 3,244,225 Massachusetts Health & Educational Facilities Authority Civic Investments, Prerefunded to 12-15-12, Series B 9.200 12/15/31 3,500,000 3,660,055 Massachusetts State Department of Transportation Highway Revenue Tolls, Series B 5.000 01/01/37 5,000,000 5,528,850 Massachusetts Water Pollution Abatement, Series A 6.375 02/01/15 50,000 50,250 Massachusetts Water Resources Authority Water Revenue, Series A 5.000 08/01/40 10,775,000 12,202,149 Metropolitan Boston Transit Parking Corp. 5.250 07/01/36 3,475,000 3,953,299 Michigan 0.5% Detroit Water Supply System Water Revenue, Series B (D) 7.000 07/01/36 1,000,000 1,212,370 Wayne County Airport Authority Detroit Metropolitan Airport, Series A 5.000 12/01/37 1,000,000 1,088,620 3 Tax-Free Bond Fund As of 8-31-12 (Unaudited) Maturity Par value Rate (%) date Value Nebraska 2.2% Central Plains Energy Project Revenue Natural Gas Revenue, Series A 5.250 12/01/20 $4,970,000 $5,439,267 Omaha Public Power District Electric, Power & Light Revenues, Escrowed to Maturity, Series B 6.200 02/01/17 1,200,000 1,350,948 Omaha Public Power District Electric, Power & Light Revenues, Series B 5.000 02/01/36 4,000,000 4,603,920 New Jersey 4.0% New Jersey State Turnpike Authority Highway Revenue Tolls, Series I 5.000 01/01/35 4,250,000 4,775,895 New Jersey Transportation Trust Fund Authority Series B 5.000 06/15/42 2,500,000 2,799,550 Tobacco Settlement Financing Corp. Prerefunded to 6-1-13 6.250 06/01/43 4,000,000 4,180,640 Tobacco Settlement Financing Corp. Prerefunded to 6-1-13 6.750 06/01/39 5,000,000 5,244,500 Tobacco Settlement Financing Corp., Series 1A 4.500 06/01/23 3,295,000 3,152,689 New York 18.5% Brooklyn Arena Local Development Corp. Barclays Center Project 6.250 07/15/40 1,000,000 1,160,370 Hudson Yards Infrastructure Corp. Series A 5.750 02/15/47 3,500,000 4,105,570 Long Island Power Authority Electric, Power & Light Revenues, Series C (D) 5.250 09/01/29 2,000,000 2,457,200 Long Island Power Authority Series A 5.000 09/01/42 2,000,000 2,224,520 New York City Industrial Development Agency Terminal One Group Association Project AMT (P) 5.500 01/01/24 1,500,000 1,581,930 New York City Municipal Water Finance Authority Water Revenue, Series 2009-EE 5.250 06/15/40 5,000,000 5,752,400 New York City Municipal Water Finance Authority Water Revenue, Series GG-1 5.000 06/15/39 8,000,000 9,070,400 New York City Transitional Finance Authority Government Fund/Grant Revenue, Series S-4 5.500 01/15/39 3,725,000 4,286,991 New York City Transitional Finance Authority Income Tax Revenue, Series S-3 5.250 01/15/39 3,000,000 3,377,640 New York City Transitional Finance Authority Income Tax Revenue, Series S-3 5.375 01/15/34 3,000,000 3,442,230 New York Liberty Development Corp. 1 World Trade Center Project 5.000 12/15/41 8,500,000 9,467,555 New York Liberty Development Corp. 4 World Trade Center Project 5.000 11/15/31 5,000,000 5,733,950 New York Liberty Development Corp. Goldman Sachs Headquarters 5.250 10/01/35 3,000,000 3,486,960 New York State Dormitory Authority Income Tax Revenue, Series A 5.000 02/15/39 2,500,000 2,892,275 New York State Dormitory Authority State University Dormitory, Series A 5.000 07/01/35 7,250,000 8,337,210 New York State Dormitory Authority State University Educational Facilities, Series A 5.500 05/15/19 1,000,000 1,194,470 New York State Thruway Authority General Revenue, Series I 5.000 01/01/42 3,000,000 3,368,220 4 Tax-Free Bond Fund As of 8-31-12 (Unaudited) Maturity Par value Rate (%) date Value New York (continued) Port Authority of New York & New Jersey 144th Construction Project 5.000 10/01/29 $3,500,000 $3,983,700 Port Authority of New York & New Jersey 5th Installment Special Project AMT 6.750 10/01/19 8,700,000 8,699,739 Port Authority of New York & New Jersey JFK International Airport Terminal 6.000 12/01/42 2,000,000 2,318,180 Triborough Bridge & Tunnel Authority Highway Revenue Tolls 5.000 11/15/33 4,025,000 4,547,687 Westchester Tobacco Asset Securitization Corp. Public Improvements, Prerefunded to 7-15-17 6.950 07/15/39 2,000,000 2,598,880 Ohio 1.1% Ohio Air Quality Development Authority FirstEnergy Solutions Corp., Series C AMT (P) 7.250 11/01/32 1,000,000 1,010,470 Ohio Higher Educational Facility Commission 5.000 01/01/38 4,000,000 4,487,600 Oklahoma 1.4% Grand River Dam Authority, Series A 5.250 06/01/40 4,000,000 4,663,160 Tulsa Airport Improvement Trust, Series A AMT (P) 7.750 06/01/35 2,000,000 2,302,620 Oregon 1.0% Clackamas County School District No. 12, Series B (D) 5.000 06/15/28 3,630,000 4,154,680 Western Generation Agency Wauna Cogeneration Project, Series B AMT 5.000 01/01/14 1,100,000 1,109,240 Pennsylvania 2.2% Allegheny County Hospital Development Authority West Penn Health Systems, Series A 5.000 11/15/28 2,500,000 2,116,325 Allegheny County Redevelopment Authority Pittsburgh Mills Project 5.600 07/01/23 1,000,000 1,030,460 Philadelphia Authority for Industrial Development Commerical Development AMT 7.750 12/01/17 3,250,000 3,255,135 Philadelphia School District, Series E 6.000 09/01/38 4,000,000 4,546,240 Puerto Rico 4.3% Commonwealth of Puerto Rico Public Improvement, Series A 5.750 07/01/41 5,000,000 5,338,350 Commonwealth of Puerto Rico Public Improvement, Series B 5.500 07/01/39 3,000,000 3,119,910 Puerto Rico Electric Power Authority Electric, Power & Light Revenues, Series XX 5.250 07/01/40 2,500,000 2,597,375 Puerto Rico Public Buildings Authority Government Facilities, Series P 6.750 07/01/36 3,000,000 3,559,770 Puerto Rico Sales Tax Financing Corp. Sales Tax Revenue, Series A (Zero coupon steps up to 6.750% on 8-1-16) (Z) Zero 08/01/32 4,000,000 4,138,400 Puerto Rico Sales Tax Financing Corp. Sales Tax Revenue, Series C 5.250 08/01/41 3,000,000 3,185,280 Rhode Island 0.2% Town of Tiverton Mount Hope Bay Village, Series A 6.875 05/01/22 795,000 805,033 South Carolina 3.8% Richland County International Paper Company AMT 6.100 04/01/23 3,325,000 3,439,247 5 Tax-Free Bond Fund As of 8-31-12 (Unaudited) Maturity Par value Rate (%) date Value South Carolina (continued) South Carolina State Public Service Authority Santee Cooper, Series A 5.500 01/01/38 $6,000,000 $7,062,900 South Carolina State Public Service Authority Santee Cooper, Series E 5.000 01/01/40 8,000,000 8,989,920 South Dakota 1.0% Educational Enhancement Funding Corp., Series B 6.500 06/01/32 5,000,000 5,150,500 Texas 8.1% City of San Antonio Electric & Gas, Series A 5.000 02/01/34 4,330,000 4,864,192 Dallas Waterworks & Sewer System Revenue 5.000 10/01/35 5,000,000 5,751,650 Dallas Waterworks & Sewer System Revenue 5.000 10/01/36 5,000,000 5,807,100 Houston Independent School District Public Financing Corp. Cesar Chavez Project, Series A (D)(Z) Zero 09/15/16 570,000 536,267 Love Field Airport Modernization Corp. Southwest Airlines Company Project 5.000 11/01/28 1,000,000 1,072,950 Lower Colorado River Authority 5.625 05/15/39 3,810,000 4,343,667 Lower Colorado River Authority Electric, Power & Light Revenues 5.000 05/15/40 5,000,000 5,530,900 Lower Colorado River Authority Prerefunded to 5-15-19 5.625 05/15/39 190,000 243,619 Lower Colorado River Authority Transmission Services Corp., Series A 5.000 05/15/41 2,500,000 2,793,125 North Texas Tollway Authority Highway Revenue Tolls, Series K-2 6.000 01/01/38 3,250,000 3,691,968 Texas Municipal Power Agency Revenue 5.000 09/01/40 6,000,000 6,680,820 Utah 0.1% Salt Lake City IHC Hospital, Inc., Escrowed to Maturity, Series A 8.125 05/15/15 355,000 391,086 Washington 0.4% Washington Public Power Supply Systems Electric, Power & Light Revenues, Series B 7.125 07/01/16 1,500,000 1,859,820 Wyoming 0.7% Campbell County Solid Waste Facilites Revenue Basin Electric Power Company, Series A 5.750 07/15/39 3,000,000 3,438,570 Other 0.6% Centerline Equity Issuer Trust, Series A-4-1 (S) 5.750 05/15/15 3,000,000 3,282,420 Short-Term Investments 1.3% (Cost $6,589,000) Par value Value Repurchase Agreement 1.3% Repurchase Agreement with State Street Corp. dated 8-31-12 at 0.010% to be repurchased at $6,589,007 on 9-4-12, collateralized by $6,625,000 U.S. Treasury Note,1.250% due 2-15-14 (valued at $6,724,375, including interest) 6,589,000 6,589,000 6 Tax-Free Bond Fund As of 8-31-12 (Unaudited) Total investments (Cost $438,506,432)† 98.8% Other assets and liabilities, net 1.2% Total net assets 100.0% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. AMT Interest earned from these securities may be considered a tax preference item for purpose of the Federal Alternative Minimum Tax. (D) Bond is insured by one of these companies: Insurance coverage As a % of total investments Ambac Financial Group, Inc. 3.7% Assured Guaranty Corp. 1.8% Assured Guaranty Municipal Corp. 1.3% CIFG Holdings, Ltd. 0.5% Commonwealth Gtd. 0.7% Financial Guaranty Insurance Company 1.1% National Public Finance Guarantee Corp. 6.7% (H) Non-income producing - Issuer is in default. (P) Variable rate obligation. The coupon rate shown represents the rate at period end. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. (Z) Zero Coupon bonds are issued at a discount from their principal amount in lieu of paying interest periodically. † At 8-31-12, the aggregate cost of investment securities for federal income tax purposes was $435,457,620. Net unrealized appreciation aggregated $66,151,849, of which $67,774,499 related to appreciated investment securities and $1,622,650 related to depreciated investment securities. The portfolio had the following sector composition as a percentage of total net assets on 8-31-12: General Obligation 8.2% Revenue Bonds Transportation 18.5% Utilities 16.3% Development 8.5% Water & Sewer 6.1% Tobacco 5.5% Health Care 4.8% Airport 4.8% Education 4.2% Pollution 3.1% Facilities 1.3% Other Revenue 16.2% Short-Term Investments & Other 2.5% 7 Tax-Free Bond Fund As of 8-31-12 (Unaudited) Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
